11/02/2018
                    IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         July 17, 2018 Session

                LEWIS ALVIN MINYARD v. LAURA NICOLE LUCAS

                        Appeal from the Circuit Court for Knox County
                          No. 93853 Gregory S. McMillan, Judge
                           ___________________________________

                                 No. E2017-02261-COA-R3-CV
                             ___________________________________

This opinion is being filed contemporaneously with our opinion in Cox v. Lucas, No.
E2017-02264-COA-R3-CV.1 Each case involves a custody dispute between Laura
Nicole Lucas (mother) and one of her two ex-husbands. In the present case, Lewis Alvin
Minyard (father) filed a petition in the trial court for ex parte emergency relief and
modification of the permanent parenting plan. Over two and a half years later, mother
filed a motion to dismiss all orders resulting from father’s petition as void for lack of
subject matter jurisdiction. Mother argued that father’s petition included allegations of
dependency and neglect, which implicated the exclusive original jurisdiction of the
juvenile court. After a hearing on the matter, the trial court denied mother’s motion.
Mother appeals. We reverse and remand for further proceedings.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                 Reversed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, J., joined.

Austin Lucas, Brentwood, Tennessee, for the appellant, Laura Nicole Lucas.

R. Deno Cole, Knoxville, Tennessee, for the appellee, Lewis Alvin Minyard.

                                                OPINION

                                                     I.

       Mother and father were married on November 9, 2000. Their marriage resulted in
the birth of one child, who is now at the center of this custody dispute. On August 5,
        1
            The Court considered these cases together at oral argument. The attorneys in both cases are the
same.
2003, mother and father were granted a final decree of divorce by the trial court. The
court established a permanent parenting plan that designated mother as the primary
residential parent.

       On November 5, 2014, shortly before the child’s thirteenth birthday, father filed a
petition in the trial court requesting ex parte emergency relief and modification of the
permanent parenting plan. The petition contained the following factual allegations:

                A. Mother is living in conditions that are not healthy for the
                minor child’s upbringing (see attached Exhibit 1). The child
                has never had a friend over to the home, due to the living
                conditions.2

                B. The minor child is complaining about multiple men
                coming to the residence, drinking in excess, and paying
                money to Mother.

                C. Pill bottles with “labels torn off” are laying about the
                residence.

                D. The minor child is often alone without any adult
                supervision, and Mother is unavailable to tend to the minor
                child’s needs. The minor child is left alone at night with
                Mother returning in the early morning hours. Mother
                routinely will tell the minor child that she is going to the store
                and does not return for hours at a time.

                E. The minor child has been suspended for skipping school
                and vandalizing school property. Said conduct is not
                characteristic of the minor child.

                F. Father recently was informed that the minor child has been
                diagnosed with possible depression. The minor child’s doctor
                recommended a behavioral therapist to Mother, and she has
                made no substantial efforts to comply with the doctor’s
                recommendations.

                G. The minor child continues to decline academically and
                has ten (10) unexcused absences to date. The minor child is
                failing two (2) of her core courses. She is without the
                necessary help to end the downward spiral.

      2
          Exhibit 1 contained photographs depicting mother’s home in a general state of disarray.
                                                  -2-
H. For Father’s co-parenting time, the minor child returns to
Father unclean and smelling of a foul odor. The minor child
complains that she does not have clean clothes at Mother’s
home.

I. The minor child complains of having little food in the
home. The minor child will visit a neighbor’s house, at
Mother’s request, and complain of being hungry to get food.

J. The utilities to the house have been cut off numerous
times. The minor child has resorted to using a neighbor’s
shower.

K. The minor child complains of Mother sleeping in excess
and causing her to miss school and other matters. Sometimes,
Mother is unable to be awakened.

L. Mother has returned home “very drunk” from being out
with other people.

M. Mother has anger issues and uses profanity towards the
minor child on a routine basis.

N. Mother has told the minor child to lie to school officials
about her tardiness or absences.

O. The minor child has come to Father for help, and desires
to live with him; however, she is terrified of Mother. Without
the Court’s protection, the minor child is in reasonable fear
that Mother may cause emotional or physical harm to her.

P. Subsequent to the child alarming Father of her concerns,
Father has investigated the above and other matters.

       Based on the foregoing facts and circumstances, the
best interest of the minor child is to be placed in exclusive
care, custody and control of Father. The minor child is
without the proper care and supervision of Mother. Unless
the Court enters an immediate Order granting Father
temporary exclusive residential care and control of said child,
the minor child is in danger of immediate and irreparable
harm.
                            -3-
        The following day, the trial court entered an interim emergency order directing
that the child “be immediately placed in the exclusive care, custody and control of the
Father . . . pending a hearing within fifteen (15) days . . . .” Mother waived her right to a
hearing on emergency relief. Instead, the parties entered into an agreed order which
included a temporary parenting plan that allowed father to maintain exclusive care,
custody, and control of the child, but that also allowed mother to have co-parenting and
telephone contact subject to the discretion of a medical professional. About one year
later, however, father filed a motion for emergency injunctive relief to enjoin and restrain
mother from interfering with his exclusive care, custody, and control of the child. On the
same day, the trial court entered an interim emergency order suspending mother’s
visitation rights and once again directing the child to “be immediately placed in the
exclusive care, custody and control of Father . . . .”

       A trial was held on July 17, 2017. After the trial, the court entered an order
establishing a permanent parenting plan that designated father as the primary residential
parent. On September 15, 2017, mother, represented by new counsel, filed a motion to
dismiss father’s November 5, 2014 petition and all orders resulting therefrom for lack of
subject matter jurisdiction. Mother argued that father’s petition included allegations of
dependency and neglect, which implicated the exclusive original jurisdiction of the
juvenile court. On October 20, 2017, the trial court heard arguments from both sides on
issue of subject matter jurisdiction. Ultimately, the court denied mother’s motion to
dismiss. Mother appealed.

                                             II.

       The sole issue in this appeal is whether the trial court erred by denying her motion
to dismiss for lack of subject matter jurisdiction.

                                            III.

       Because “a determination of whether subject matter jurisdiction exists is a
question of law, our standard of review is de novo, without a presumption of
correctness.” Jackson v. Tenn. Dept. of Corr., 240 S.W.3d 241, 243 (Tenn. Ct. App.
2006) (quoting Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000)). In
Holley v. Holley, this Court discussed the significance of subject matter jurisdiction:

              A court must have jurisdiction over the subject matter of the
              proceeding as well as over the parties. State ex rel.
              Whitehead v. Thompson, No. 01A01–9511–CH–00538, 1997
WL 749465 at *2 (Tenn. Ct. App. Dec. 5, 1997). The
              question of subject matter jurisdiction relates to a court’s
              power to adjudicate a particular type of controversy. Toms v.
                                           -4-
              Toms, 98 S.W.3d 140, 143 (Tenn. 2003); Northland Ins. Co.
              v. State, 33 S.W.3d 727, 729 (Tenn. 2000). . . . A court
              cannot enter a valid, enforceable order without subject matter
              jurisdiction. Brown v. Brown, 198 Tenn. 600, 610, 281
S.W.2d 492, 497 (1955); SunTrust Bank v. Johnson, 46
S.W.3d 216, 221 (Tenn. Ct. App. 2000). Accordingly, when
              subject matter jurisdiction is questioned the court must first
              determine the nature of the case and then ascertain whether
              the Tennessee Constitution, the General Assembly, or the
              common law have conferred on it the power to adjudicate its
              cases. Staats v. McKinnon, 206 S.W.3d 541 [532] at 542
              (Tenn. Ct. App. 2006). Subject matter jurisdiction may be
              raised at any time by the parties or by the appellate court sua
              sponte on appeal. County of Shelby v. City of Memphis, 211
Tenn. 410, 365 S.W.2d 291 (Tenn. 1963).

420 S.W.3d 756, 759 (Tenn. Ct. App. 2013) (quoting Graham v. Graham, No. E2008–
00180–COA–R3–CV, 2009 WL 167071, at *6 (Tenn. Ct. App., filed Jan. 26, 2009)).

                                            IV.

       Because a party can raise the issue of subject matter jurisdiction at any time, it is
inconsequential that mother waited over two and a half years to file her motion to
dismiss. See id. Rather, the heart of this controversy is a dispute about the “nature of the
case.” Id. Father characterizes the case as a post-divorce child custody dispute; mother,
on the other hand, characterizes the case as a dependency and neglect action. That
distinction is important in light of the following statutes.

       In Tennessee, both circuit courts and chancery courts are statutorily authorized to
grant divorces and to make child custody determinations in connection with divorce
proceedings. Tenn. Code Ann. § 16-10-108 (2009); Tenn. Code Ann. § 36-6-101(a)(1)
(2017). Significantly, Tenn. Code Ann. § 36-6-101(a)(1) provides that a final decree of
divorce “shall remain within the control of the court and be subject to such changes or
modification as the exigencies of the case may require.” Id.; see also Tenn. Code Ann. §
36-6-217 (providing for “exclusive, continuing jurisdiction” over child custody
determinations). For example, if there has been “a material change in circumstances,” a
parent may file a petition to modify a court-ordered permanent parenting plan. Tenn.
Code Ann. § 36-6-101(a)(2)(B)(i). In addition, a parent may petition the court for an
emergency, temporary modification of the parenting plan; if “the court finds that the child
will be subject to a likelihood of substantial harm absent the temporary modification,” the
court can modify the residential schedule before a final hearing on the matter. Tenn.
Code Ann. § 36-6-405(b) (2017). If the court enters such an order ex parte, “the
respondent parent shall be entitled to an expedited hearing within fifteen (15) days of the
                                             -5-
entry of the temporary modification order.” Id.; see also Tenn. R. Civ. P. 65.07 (“The
provisions of this Rule shall be subject to any contrary statutory provisions governing
restraining orders or injunctions. In domestic relations cases, restraining orders or
injunctions may be issued upon such terms and conditions and remain in force for such
time as shall seem just and proper to the judge to whom application therefor is made[.]”).

       Nevertheless, the subject matter jurisdiction of circuit and chancery courts over
divorce proceedings and subsequent child custody matters must be considered in
conjunction with the jurisdiction allocated to juvenile courts. See Tenn. Code Ann. § 36-
6-101(c) (“Nothing in this chapter shall be construed to alter, modify or restrict the
exclusive jurisdiction of the juvenile court pursuant to § 37-1-103.”); Tenn. Code Ann. §
36-6-411(a) (“Nothing in this part shall be construed to alter, modify or restrict the
exclusive jurisdiction of the juvenile court pursuant to § 37-1-103.”). The General
Assembly has granted juvenile courts “exclusive original jurisdiction” over
“[p]roceedings in which a child is alleged to be delinquent, unruly or dependent and
neglected . . . .” Tenn. Code Ann. § 37-1-103(a)(1) (2014). Once a juvenile court
acquires exclusive jurisdiction over a case,

              such jurisdiction shall continue until the case has been
              dismissed, or until the custody determination is transferred to
              another juvenile, circuit, chancery or general sessions court
              exercising domestic relations jurisdiction, or until a petition
              for adoption is filed . . . . This subsection (c) does not
              establish concurrent jurisdiction for any other court to hear
              juvenile cases, but permits courts exercising domestic
              relations jurisdiction to make custody determinations in
              accordance with this part.

Tenn. Code Ann. § 37-1-103(c).

       At first blush, the aforementioned statutes appear to be in tension with one
another; one statute gives juvenile courts “exclusive original jurisdiction” over
dependency and neglect actions and other statutes authorize circuit courts and chancery
courts to grant divorces and to exercise jurisdiction over subsequent child custody
determinations “as the exigencies of the case may require.” Tenn. Code Ann. § 36-6-
101(a)(1); see also Tenn. Code Ann. § 36-6-217 (providing for “exclusive, continuing
jurisdiction” over child custody determinations). Yet, the statutes purport to be congruent
and not contradictory. See Tenn. Code Ann. §§ 36-6-101(c), -411(a); Tenn. Code Ann. §
37-1-103(c). In attempt to effectuate each statutory provision, our courts have
consistently held to the following interpretation:

              the Chancery Court [and circuit court] never loses jurisdiction
              of the question of custody, that is, the subject matter as part of
                                            -6-
              a divorce proceeding, but the right and power to exercise that
              jurisdiction upon the person of the minor may be suspended
              temporarily or permanently either prior to or after the
              inception of the divorce case by reason of the exercise by the
              Juvenile Court of the special, exclusive jurisdiction conferred
              on it to determine whether the minor is ‘dependent’ or
              ‘delinquent’, as defined by the Statute and hence necessarily
              to determine custody.

Kidd v. State ex rel. Moore, 338 S.W.2d 621, 624 (Tenn. 1960) (quoting Marmino v.
Marmino, 238 S.W.2d 105, 108 (Tenn. Ct. App. 1950)); see also State of Tenn. Dept. of
Human Servs. v. Gouvitsa, 735 S.W.2d 452, 456 (Tenn. Ct. App. 1987) (“This issue was
decided in Tennessee in [Marmino] and subsequently has been followed by all appellate
courts of this state.”).

       In most cases, this jurisdictional quandary arises after a parent has filed a petition
for dependency and neglect in the juvenile court. E.g., Branch v. Thompson, No.
M1998-00511-COA-R3-CV, 2000 WL 898759, at *1 (Tenn. Ct. App., filed July 7,
2000); Hicks v. Hicks, No. 01A01-9309-CH-00417, 1994 WL 108896, at *1 (Tenn. Ct.
App., filed Mar. 30, 1994); George v. George, No. 02A01-9711-CH-00279, 1999 WL
252710, at *1 (Tenn. Ct. App., filed Apr. 28, 1999); Gouvitsa, 735 S.W.2d at 453;
Marmino, 238 S.W.2d at 107. In those cases, we held that the circuit or chancery court
lacked subject matter jurisdiction because the juvenile court’s exclusive original
jurisdiction attached upon the filing of a dependency and neglect petition in the juvenile
court. Branch 2000 WL 898759, at *4; Hicks, 1994 WL 108896, at *2; George, 1999
WL 252710, at *4; Gouvitsa, 735 S.W.2d at 457; Marmino, 238 S.W.2d at 108-09. In
contrast, we have held that a juvenile court’s exclusive original jurisdiction does not
attach when a juvenile court dismisses a petition alleging dependency and neglect.
Farley v. Farley, No. W2000-01987-COA-R9-CV, 2001 WL 846075, at *3 (Tenn. Ct.
App. July 20, 2001); P.E.K. v. J.M. & C.Y.M., No. M2000-02737-COA-R10-CV, 2001
WL 356673, at *5 (Tenn. Ct. App., filed Apr. 11, 2001)).

       On a few occasions we have held that a juvenile court’s exclusive original
jurisdiction attaches even when the petition filed in the juvenile court does not expressly
include the words “dependency and neglect” – so long as the “substance” of the petition
contains allegations of dependency and neglect. E.g., J.W.G. v. T.L.H.G., No. M2002-
02656-COA-R3JV, 2003 WL 22794537, at *4 (Tenn. Ct. App., filed Nov. 25, 2003);
Fletcher v. Fletcher, No. E2001-01223-COA-R3JV, 2002 WL 459012, at *3 (Tenn. Ct.
App., filed Mar. 26, 2002); State o/b/o Whitehead v. Mattie, No. 01A01-9511-CH-
00538, 1997 WL 749465, at *1 n.1 (Tenn. Ct. App., filed Dec. 5, 1997).

       This case is different from the cases cited above because neither party has filed a
petition alleging dependency and neglect in the juvenile court. Instead, mother argues
                                           -7-
that the juvenile court’s exclusive original jurisdiction attached when father filed his
petition to modify the parenting plan in the circuit court. We have identified at least
three post-divorce cases in which other parents have made the same argument. We will
briefly discuss each of those cases.

       In Munday v. Munday, No. E1999-02605-COA-R3-CV, 2000 WL 1154500
(Tenn. Ct. App., filed Aug. 15, 2000), the parties were granted a divorce in chancery
court. Several years later, father filed a petition in the chancery court to modify the
permanent parenting plan based on the following allegations:

              [Mother’s] mental and emotional status has changed so as to
              render her disabled from employment and from managing the
              emotional, physical and financial burdens associated with the
              responsibility of being a primary residential custodian of
              minor children. [Mother’s] emotional or psychological
              disability results in a significant degree of lethargy which, in
              turn, causes the minor children to be called upon to maintain
              the home and care for the mother, essentially reversing the
              roles of mother and children. Also, [Mother] has separated
              from current husband and, upon information and belief,
              [Father] alleges that during the period of separation from her
              current husband [Mother] has exposed the minor children to
              inappropriate influences in her household.

Id. at *1. Mother filed a motion to dismiss for lack of subject matter jurisdiction, arguing
that father’s petition “raises issues of dependency and neglect, which . . . placed Father’s
petition within the exclusive jurisdiction of the juvenile court.” Id. The trial court denied
mother’s motion. Id. This Court affirmed:

              We find [mother’s] argument wholly without merit.
              Although Mother is correct in asserting that, pursuant to
              T.C.A. § 37-1-103(a)(1), the juvenile court has exclusive
              jurisdiction over proceedings in which a party seeks to have a
              child declared dependent and neglected, Mother
              mischaracterizes the nature of the instant proceeding. This is
              not a proceeding to have a child declared dependent and
              neglected; this is a post-divorce proceeding seeking a change
              in a custodial arrangement. As such, it was properly brought
              in chancery court. Therefore, the chancery court, the site of
              the original divorce proceedings, properly exercised
              jurisdiction over Father’s petition.

Id. at *7.
                                            -8-
        We confronted a similar situation in Holley v. Holley, 420 S.W.3d 756 (Tenn. Ct.
App. 2013). In Holley, the parties were divorced in circuit court. Id. at 757. Two years
later, the father filed a petition in the circuit court seeking a change of custody based on
allegations that the mother failed to follow the recommendations of medical experts who
diagnosed the parties’ children with various intellectual and emotional disorders. Id. at
757-58. Specifically, father’s petition alleged that “the minor children will suffer
immediate and irreparable injury if the recommendations of the experts are ignored and
the minor children’s educational, psychological and behavioral needs continue to be
ignored by Mother.” Id. at 758.

        The mother in Holley filed a motion to dismiss for lack of subject matter
jurisdiction, arguing that the substance of father’s petition alleged dependency and
neglect, which implicated the juvenile court’s exclusive original jurisdiction. Id. at 759.
The trial court granted mother’s motion to dismiss. Id. According to the trial court, the
substance of father’s petition alleged that the parties’ children were dependent and
neglected as defined by Tenn. Code Ann. § 37-1-102(b)(13)(D), which includes children
“[w]hose parent . . . neglects or refuses to provide necessary medical, surgical,
institutional, or hospital care for such child.”3 Id. Accordingly, the court concluded that
the petition triggered the juvenile court’s exclusive original jurisdiction. Id.

       On appeal, this Court accepted the premise that “[a] petition [filed in circuit court]
alleging dependency and neglect, either expressly or in substance, implicates the
exclusive original jurisdiction of the juvenile court.” Id. at 760 (citing J.W.G., 2003 WL
22794537, at *4). Nevertheless, we reversed the decision of the trial court because

                 [i]n spite of the tone of urgency and severe language, we
                 believe the allegations in the Petition are not tantamount to
                 allegations of dependency and neglect under the statute. The
                 allegations are more in the nature of a disagreement over the
                 long-term manner of addressing the Children’s psychological,
                 behavioral, and educational issues. . . . We find nothing in
                 the statutes to support a determination that our General
                 Assembly intended by enacting Tenn. Code Ann. § 37-1-
                 103(a)(1) to strip jurisdiction from a court that has handled a
                 divorce and post-divorce matters solely because the parents
                 disagree on how to address their child’s medical needs. Such
                 an intention by our General Assembly would have resulted in
                 a wholesale shifting of custody cases to the juvenile court . . .

        3
           In Holley, we emphasized that “[t]he Trial Court invoked this definition of dependency and
neglect in its oral ruling, and, although the law contains several other definitions, this is the most relevant
for the instant appeal.” 420 S.W.3d at 760 n. 1.
                                                    -9-
                 .

Id. We therefore reversed the trial court’s decision that it lacked subject matter
jurisdiction over the case.

        We addressed this issue most recently in Tavino v. Tavino, No. E2013-02587-
COA-R3CV, 2014 WL 5430014 (Tenn. Ct. App., filed Oct. 27, 2014). In Tavino, the
parties were divorced in chancery court. Id. at *2. The father filed a petition in chancery
court for modification of the permanent parenting plan and termination of father’s child
support obligation. Id. The trial court entered an order that modified the parenting plan
by designating father the primary residential parent and terminating his wage assignment.
Id. The court also ordered mother to pay father child support. Id. at *3. Several months
later, mother filed a Tenn. R. Civ. P. 60.02 motion to alter or amend the judgment. Id. at
*5. Mother’s motion included an allegation that “[t]he minor child of these parties
remains in severe danger, from himself and others, and the Father has refused to arrange
critical evaluation of his mental condition or arrange other help for this child.” Id. The
trial court determined that it lacked subject matter jurisdiction because mother’s petition
“constituted a dependency and neglect claim rather than a petition to modify a permanent
parenting plan.” Id. This Court affirmed. Id. at *12. We agreed with the trial court’s
conclusion “that Mother’s allegations against Father’s parenting of the Child constituted
a dependency and neglect claim over which the juvenile court would have sole
jurisdiction.” Id. at *11.

       Returning to the present case, mother argues that the trial court lacked subject
matter jurisdiction because father’s November 5, 2014 petition included allegations that
implicated the exclusive original jurisdiction of the juvenile court. First, mother claims
that virtually all of the allegations in father’s petition are “tantamount to alleging
dependency and neglect” as defined in sections (B), (C), (F), and (G) of Tenn. Code Ann.
§ 37-1-102(b)(13) (Supp. 2018).4 Second, mother claims that paragraphs (E) and (G) of
father’s petition essentially allege that the child is “unruly” and “delinquent.”5 Third,
mother raises general concerns about father’s use of a petition for emergency relief to
circumvent the jurisdiction of the juvenile court, which offers different procedural
safeguards for both children and parents.

        4
          Specifically, mother’s brief asserts that: paragraphs (B), (D), (E), (G), (H), (J), (K), and (L) of
father’s petition fit within section (C) of the statutory definition; paragraphs (A), (B), (I), (M), and (N) of
father’s petition fit within section (F); paragraph (O) fits within section (G); and that paragraph (B) fits
within section (B). Mother appears to concede that paragraph (F) of father’s petition alleges facts
sufficiently similar to Holley, which this Court held were not tantamount to alleging dependency and
neglect as defined by section (D) of the statute.
        5
          Mother did not raise this argument in her original motion to dismiss but did raise it on appeal.
Because a party never waives the right to raises issues relating subject matter jurisdiction, we will
consider this argument in our de novo review.
                                                    - 10 -
       We agree with mother that the substance of paragraphs (E) and (G) of father’s
petition alleged that the child was “unruly.” The General Assembly defines an “unruly
child” to include

                a child in need of treatment and rehabilitation who:

                (A) Habitually and without justification is truant from school
                while subject to compulsory school attendance under § 49-6-
                3007; . . . .

Tenn. Code Ann. § 37-1-102(b)(26).

        Here, father’s petition alleged that the child had “ten (10) unexcused absences to
date”; by statute, a child may be deemed “habitually truant” after she has accumulated
three days of unexcused absences. Tenn. Code Ann. § 49-6-3007(h)(3) (Supp. 2018).
Furthermore, by stating that the child’s ten absences were “unexcused,” the petition
sufficiently alleged that those absences were “without justification.” 6 Tenn. Code Ann. §
37-1-102(b)(26)(A). Finally, father’s allegation that “[the child] is without the necessary
help to end the downward spiral” constitutes an allegation that the child is “in need of
treatment and rehabilitation.” Id. We therefore hold that the allegations in paragraphs
(E) and (G) of father’s petition were sufficient to trigger the exclusive original
jurisdiction of the juvenile court. Accordingly, the trial court lacked subject matter
jurisdiction and all actions taken by the court are void for lack of subject matter
jurisdiction. We need not decide whether the petition contained additional statements
that, in substance, alleged the child to be delinquent or dependent and neglected.




        6
          At the hearing below, the trial court observed that a child’s absence could theoretically be
marked “unexcused” by the child’s school despite the existence of a justifiable excuse, e.g., if a child had
a doctor’s appointment but failed to present a doctor’s note. We agree with the trial court that under such
circumstances the child could not justly be deemed “unruly” under the statute. This case, however, does
not require us to decide the ultimate issue of whether the child was, in fact, unruly; instead, we are merely
concerned with the threshold jurisdictional issue of whether the substance of father’s petition alleged that
the child was unruly.
                                                   - 11 -
                                            V.

       The judgment of the trial court denying mother’s motion to dismiss for lack of
subject matter jurisdiction is hereby reversed. We vacate all orders of the trial court that
resulted from father’s November 5, 2014 petition, and we remand the case for further
proceedings. Costs on appeal are taxed against the appellee, Lewis Alvin Minyard.




                                                    _______________________________
                                                    CHARLES D. SUSANO, JR., JUDGE




                                           - 12 -